McINNIS, Judge ad hoc.
This suit, numbered 39,302 on the docket of the Ninth Judicial District Court, is consolidated with our number 7683B, Bordelon v. State of Louisiana, La.App., 59 So.2d 231.
The petition in this case is practically fhe same as in number 7683B as to the negligence, etc. The demand is for $15,000 for the death of the wife of Edward Du-pree, and $3,000 for expense of the funeral and burial. The answer filed by the State is practically the same as that filed in number 7683B. After trial, the lower court, in an oral opinion, awarded the plaintiff judgment for $5,000, and the State is prosecuting this appeal from that judgment.
The pleadings, the facts 'and the reasons for judgment are set forth at length in number 7683B, and for the reasons assigned in number 7683B, Bordelon v. State of Louisiana, the judgment appealed from herein is reversed and plaintiffs suit dismissed, at his costs.
KENNON, J., not participating.